Citation Nr: 0933273	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an earlier effective date than June 14, 2001 
for service connection for epigastric hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from April 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened the Veteran's June 
14, 2001 claim for service connection for epigastric hernia, 
granted service connection, and assigned an effective date 
for service connection of June 14, 2001.  In September 2002, 
the Veteran entered a notice of disagreement with the 
effective date assigned for service connection; a statement 
of the case was issued in January 2004; and the Veteran 
entered a substantive appeal on a VA Form 9 that was received 
in February 2004.

In a February 2007, the Board remanded this matter to address 
due process concerns.  Such have been addressed and this 
matter is returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection 
for epigastric hernia in May 1947, which was denied by the RO 
in December 1947 and on reconsideration in March 1948.   

2.  The most recent final denial of a claim for service 
connection for epigastric hernia is a September 1953 Board 
decision, which denied a claim for undiagnosed stomach 
condition submitted in January 1952.  This decision included 
a denial for service connection for epigastric hernia when it 
determined that service connection was not warranted for all 
gastrointestinal disorders other than residuals of 
appendicitis.  

3.  The Board upheld the September 1953 Board decision in a 
February 2007 decision which found that this decision did not 
contain clear and unmistakable error.
4.  Since the September 1953 Board decision, the earliest 
communication expressing a desire to reopen his claim for 
service connection for epigastric hernia was sent on June 14, 
2001.  

5.  A VA medical record dated November 17, 2000, within one 
year of the June 2001 request to reopen, meets the 
requirements of an informal claim for benefits.


CONCLUSION OF LAW

Criteria for an effective date of November 17, 2000, for the 
grant of entitlement to service connection for epigastric 
hernia have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, and 5110 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.400, 
3.155, 3.157 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In regards to the effective date claim, pursuant to the 
Board's February 2007 remand directives, the Veteran was sent 
a letter in March 2007 giving notice regarding how VA 
determines effective date, and corrected notice was sent in 
May 2007, which provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement for an 
earlier effective date, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, to include records from the military, 
VA Medical Centers, including private facilities where VA 
authorized treatment, or the Social Security Administration.  

He was also notified of examples of evidence that could 
affect the VA's determination of effective date to include 
information of continuous treatment or when treatment began, 
service treatment records and reports of treatment of the 
condition while training in the Guard or Reserves.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  Thus this letter, which not only 
discussed the criteria for effective date, but also provided 
examples of potentially pertinent evidence, satisfies the 
Board's remand which requested such notice be provided 
pertaining to entitlement to an effective date prior to June 
14, 2001 for this reopened claim.  The Veteran is noted to 
have sent a letter in response to this notice in April 2009 
indicating he had no additional evidence to submit and 
requested the matter be advanced on the docket.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
In addition, the Veteran has never alleged that any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of his VA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The effective date notice letters as 
discussed above satisfied the criteria.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for an 
examination in this matter which concerns the effective date 
for entitlement to service connection.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 
§ 3.155.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec.  
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  The date of VA outpatient 
examination will be accepted as the date of receipt of a 
claim providing that such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b) (1).

In applying 38 C.F.R. § 3.157, a report of examination or 
hospitalization cannot constitute an informal claim, absent a 
prior allowance or disallowance of a formal claim for 
compensation or pension.  See Crawford v. Brown, 5 Vet. App. 
33, 34-35 (1993).  In this case, the provisions of 38 C.F.R. 
§ 3.157 is applicable as there is a prior final denial, as 
discussed below.

The Veteran claims that he is entitled to an effective date 
prior to June 14, 2001 for entitlement to service connection 
for epigastric hernia.  This effective date was assigned 
pursuant to a claim for service connection submitted that 
day, which was granted by the RO in an April 2002 rating 
decision that granted service connection for epigastric 
hernia, having found that a November 2001 decision denying 
such claim was clearly and unmistakably erroneous.  The 
Veteran contends that the effective date should date back to 
1947 when he first filed a claim for this disorder.

By way of history the Veteran's service treatment records 
showed treatment for gastrointestinal complaints including 
records dated in November of an unknown year showing 
complaints of pain in the epigastric area with nausea and 
vomiting.  In November 1946 the Veteran was diagnosed with 
appendicitis with similar complaints of epigastric pain and 
right lower quadrant pain.  His separation examination of 
April 1947 is noted to have given a history of appendicitis 
in November 1946 and epigastric hernia treated from February 
to April 1947.  

The Veteran filed his original service connection claim for 
epigastric hernia in May 1947.  In December 1947, a RO rating 
decision denied service connection for hernia and sent notice 
in December 1947.  No appeal was initiated by the Veteran.  
In March 1948 the RO re-rated the claim based on receipt of a 
VA Form 10-2731 sent in June 1947 and in a March 1948 rating 
again denied service connection for epigastric hernia with 
notice sent in March 1948.  Again, no appeal was initiated by 
the Veteran.

Thereafter, the Veteran sent a letter in December 1948 
stating that he had erroneously claimed service connection 
for hernia which had been denied and said that the correct 
condition he was claiming was spastic colitis.  In February 
1949, the RO denied service connection for spastic colitis 
and sent notice in March 1949.  In March 1949 the Veteran 
submitted a letter wherein he acknowledged receipt of the 
March 1949 letter denying his claim and pointed out that 
medical evidence before the RO at the time showed 
hospitalization for an internal stomach disorder in February 
1947 for six weeks the nature of which was not divulged to 
him, and challenged the RO advise him what he was treated for 
and whether it was related to the medical treatment he had in 
service.  This was not accepted by the RO as a notice of 
disagreement (NOD).  

Thereafter, the Veteran filed a claim for supplemental 
disability for an undiagnosed stomach condition in January 
1952.  The RO denied this claim in March 1952 and sent notice 
in April 1952.  The Veteran initiated an appeal to the Board 
in April 1952, with a hearing held in June 1952 and this 
matter was initially remanded by the Board in April 1953.  
Thereafter following further development, which included a VA 
examination done in May 1953, the Board in a September 1953 
decision denied service connection for a gastrointestinal 
(GI) disorder.  In denying this matter the Board noted the 
treatment in service for epigastric hernia and explained that 
the May 1953 VA examination showed no evidence of an 
epigastric hernia.  The Board concluded that service 
connection is not warranted for any gastrointestinal disorder 
apart from the appendicitis postoperative.  

The September 1953 decision was upheld by a February 2007 
Board decision which determined that this decision did not 
contain clear and unmistakable error.  

Thereafter, there is no evidence of a claim for service 
connection for epigastric hernia or any general claim 
alleging gastrointestinal symptoms (GI) prior to the June 14, 
2001 claim.  A claim filed by the Veteran in May 1985 was 
solely for dental purposes, with no mention of the hernia or 
GI complaints.  Thus, June 14, 2001 is the earliest claim 
filed since the prior final Board decision of September 1953.  

While the Board notes that the statement sent by the Veteran 
in March 1949 could be construed as a NOD with the February 
1949 denial for service connection for spastic colitis, this 
was specifically not a NOD with epigastric hernia.  Moreover 
this NOD was subsumed by the Board's September 1953 decision 
which denied service connection for any gastrointestinal 
disorder apart from any residuals of appendectomy.  Thus, 
there is no pending appeal stemming from the February 1949 
rating decision that could warrant consideration of an 
effective date prior to June 14, 2001 for epigastric hernia. 

Thus, the earliest date that a formal claim to reopen service 
connection after the prior denial of September 1953 is June 
14, 2001.  However, since there was a prior final denial, the 
Board must consider whether there is any medical evidence 
from within one year prior to this claim that could 
potentially serve as a claim to reopen.  38 C.F.R. § 3.157.

VA treatment records from 2000 primarily address other 
problems, with a May 2000 record completely silent for GI 
complaints or history thereof.  Likewise, a VA initial 
evaluation report dated November 17, 2000 revealed that 
examination of the GI system revealed him to deny any 
abdominal pain or nausea.  However, this evaluation did note 
a medical history that was significant for a history of 
ventral hernia.  

Thus, this record does reflect a medical history documented 
that is pertinent to the issue at hand and thus can be 
reasonably construed as an informal claim to reopen 
entitlement to service connection for an epigastric hernia.  
The proper effective date for entitlement to service 
connection for epigastric hernia based on a reopened claim is 
November 17, 2000.  

Following a complete review of the record and resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that November 17, 2000, is the earliest possible effective 
date for the grant of service connection for epigastric 
hernia.  Because the Veteran's earlier claim was resolved in 
a final decision by the Board, the date of his original claim 
in May 1947 cannot be assigned.


ORDER

An effective date of November 17, 2000, for the grant of 
service connection for epigastric hernia is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


